Exhibit 10.4

OASIS PETROLEUM INC.

AMENDED AND RESTATED

EXECUTIVE CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN

1. Purpose and Effective Date. Oasis Petroleum Inc. (the “Company”) has adopted
this Executive Change in Control and Severance Benefit Plan (the “Plan”) to
provide for the payment of severance and/or change in control benefits to
Eligible Individuals. The Plan was initially approved by the Board of Directors
of the Company (the “Board”) on May 17, 2010 and was originally effective as of
the closing of the initial public offering. The effective date of this amendment
and restatement of the Plan is March 1, 2012.

2. Definitions. For purposes of the Plan, the terms listed below will have the
meanings specified herein:

(a) “Accrued Payments” means (i) any unpaid Base Salary through the Date of
Termination (but calculated at the rate then in effect), which shall be paid
within 30 business days of the Date of Termination, (ii) any unpaid Performance
Bonus earned in the calendar year prior to the Date of Termination, which shall
be paid at the time annual bonuses are normally paid by the Company,
(iii) unreimbursed business expenses that are eligible for reimbursement in
accordance with the applicable Company policies through the Date of Termination,
and (iv) such employee benefits, if any, as to which an Eligible Individual may
be entitled pursuant to the terms governing such benefits.

(b) “Base Salary” means the amount an Eligible Individual is entitled to receive
as wages or salary on an annualized basis, calculated as of the Date of
Termination or, if greater, before any reduction not consented to by the
Eligible Individual.

(c) “Cause” means a determination made in good faith by two-thirds (2/3) of the
Board that an Eligible Individual (i) has been convicted of a misdemeanor
involving moral turpitude or a felony, (ii) has engaged in grossly negligent or
willful misconduct in the performance of his duties for the Company (other than
due to the Eligible Individual’s incapacity due to physical or mental illness),
which actions have had a material detrimental effect on the Company and which
actions continued for a period of thirty (30) days after a written notice of
demand for performance has been delivered to the Eligible Individual specifying
the manner in which the Eligible Individual has failed to perform, (iii) has
breached the provisions of Section 7 of this Plan, (iv) has engaged in conduct
which is materially injurious to the Company (including, without limitation,
misuse or misappropriation of the Company’s funds or other property), or (v) has
committed an act of fraud. No termination of the Eligible Individual’s
employment shall be for Cause as set forth in clauses (iii), (iv) or (v) above
until (A) there shall have been delivered to the Eligible Individual a copy of a
written notice setting forth that the Eligible Individual was guilty of the
conduct set forth in clauses (iii), (iv) or (v), as applicable, and specifying
the particulars thereof in detail, and (B) the Eligible Individual shall have
been provided an opportunity to be heard by the Board (with the assistance of
the Eligible Individual’s counsel if the Eligible Individual so desires). No
act, nor failure to act, on the Eligible Individual’s part shall be considered
“willful” unless he has acted, or failed to act, with an



--------------------------------------------------------------------------------

absence of good faith and without reasonable belief that his action or failure
to act was in the best interest of the Company and its affiliates.
Notwithstanding anything contained in this Plan to the contrary, no failure to
perform by the Eligible Individual after Notice of Termination is given by the
Eligible Individual shall constitute Cause.

(d) “Change in Control” shall have the meaning given such term in the Company’s
2010 Long Term Incentive Plan.

(e) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(f) “Code” means the Internal Revenue Code of 1986, as amended, and applicable
administrative guidance issued thereunder.

(g) “Date of Termination” means the date of receipt of the Notice of Termination
or any later date specified therein, as the case may be; provided, however, that
if an Eligible Individual’s employment is terminated by reason of death, the
Date of Termination shall be the date of death of the Eligible Individual. For
all purposes of the Plan, an Eligible Individual’s Date of Termination shall not
occur prior to the date the Eligible Individual incurs a “separation from
service” within the meaning of Section 409A(a)(2)(A)(i) of the Code.

(h) “Disability” shall have the meaning given such term in any employment
agreement between the Eligible Individual and the Company; provided, however,
that if there is no existing employment agreement between the Eligible
Individual and the Company, the term “Disability” shall mean the Eligible
Individual’s inability to perform the essential functions of his or her position
with or without reasonable accommodation, if required by law, due to physical or
mental impairment. The existence of any such Disability shall be certified, at
the Company’s discretion, by either the Company’s disability carrier or a
physician acceptable to both the Eligible Individual and the Company. If the
parties are not able to agree on the choice of physician, each party shall
select a physician who, in turn, shall select a third physician to render such
certification. In no event will an Eligible Individual’s employment be
terminated as a result of Disability, unless otherwise agreed to by the Eligible
Individual and the Company, until at least 180 consecutive days of leave have
elapsed and the Company has provided the Eligible Individual with written notice
of termination.

(i) “Good Reason” means, without the express written consent of the Eligible
Individual, the occurrence of one of the following arising on or after the date
such Eligible Individual commences participation in this Plan, as determined in
a manner consistent with Treasury Regulation § 1.409A-1(n)(2)(ii): (i) a
material reduction in the Eligible Individual’s base compensation, (ii) a
material diminution in the Eligible Individual’s authority, duties or
responsibilities, (iii) a permanent relocation in the geographic location at
which the Eligible Individual must perform services to a location more than 50
miles from the location at which the Eligible Individual normally performed
services immediately before the relocation, (iv) a material reduction in the
authority, duties, or responsibilities of the person to whom the Eligible
Individual reports, or (v) any other action or inaction that constitutes a
material breach by the Company of its obligations under this Plan. Neither a
transfer of employment among the Company and any of its affiliates nor the
Company or an affiliate entering into a co-employer

 

2



--------------------------------------------------------------------------------

relationship with a personnel services organization constitutes Good Reason. In
the case of an Eligible Individual’s allegation of Good Reason, (A) the Eligible
Individual shall provide notice to the Company of the event alleged to
constitute Good Reason within 60 days after the occurrence of such event, and
(B) the Company shall have the opportunity to remedy the alleged Good Reason
event within 30 days from receipt of notice of such allegation. If not remedied
within that 30-day period, the Eligible Individual may submit a Notice of
Termination, provided that the Notice of Termination must be given no later than
100 days after the expiration of such 30 day period; otherwise, the Eligible
Individual will be deemed to have accepted such event, or the Company’s remedy
of such event, that may have given rise to the existence of Good Reason;
provided, however, such acceptance shall be limited to the occurrence of such
event and shall not waive the Eligible Individual’s right to claim Good Reason
with respect to future similar events.

(j) “Notice of Termination” means a written notice communicated by the Company
or the Eligible Individual, as applicable, that (i) indicates the specific
reason for termination of the Eligible Individual’s employment, (ii) sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for
the termination, and (iii) specifies the Date of Termination.

(k) “Performance Bonus” means the annual performance bonus payment an Eligible
Individual is eligible to receive for a given calendar year pursuant to the
Company’s 2010 Annual Incentive Compensation Plan, as amended from time to time,
or any successor annual cash performance bonus program subsequently adopted by
the Company.

(l) “Pro-Rata Bonus” means an amount equal to the Performance Bonus that an
Eligible Individual would have been entitled to receive for the calendar year of
termination, multiplied by a fraction, the numerator of which is the number of
days during which the Eligible Individual was employed by the Company in the
calendar year of termination, and the denominator of which is 365.

(m) “Severance Conditions” means an Eligible Individual’s execution and delivery
to the Company on or prior to the 50th day following the Date of Termination of
a release of claims agreement in the Company’s customary form, which shall
exclude claims for indemnification, claims for coverage under officer and
director policies, and claims as a stockholder of the Company and which may be
amended by the Company to reflect changes in applicable laws and regulations
and, where applicable, the Eligible Individual’s non-revocation of such release.

3. Administration of the Plan.

(a) Authority of the Administrator. The Plan will be administered by the Board,
or by a person or committee appointed by the Board to administer the Plan (the
“Administrator”). Subject to the express provisions of the Plan and applicable
law, the Administrator will have the authority, in its sole and absolute
discretion, to: (i) adopt, amend, and rescind administrative and interpretive
rules and regulations related to the Plan, (ii) delegate its duties under the
Plan to such agents as it may appoint from time to time, and (iii) make all
other determinations, perform all other acts and exercise all other powers and
authority necessary or advisable for administering the Plan, including the
delegation of those ministerial acts and

 

3



--------------------------------------------------------------------------------

responsibilities as the Administrator deems appropriate. The Administrator shall
have complete discretion and authority with respect to the Plan and its
application except to the extent that discretion is expressly limited by the
Plan. The Administrator may correct any defect, supply any omission, or
reconcile any inconsistency in the Plan in any manner and to the extent it deems
necessary or desirable to carry the Plan into effect, and the Administrator will
be the sole and final judge of that necessity or desirability. The
determinations of the Administrator on the matters referred to in this
Section 3(a) will be final and conclusive.

(b) Manner of Exercise of Authority. Any action of, or determination by, the
Administrator will be final, conclusive and binding on all persons, including
the Company, its owners, each Eligible Individual, or other persons claiming
rights from or through an Eligible Individual. The express grant of any specific
power to the Administrator, and the taking of any action by the Administrator,
will not be construed as limiting any power or authority of the Administrator.
The Administrator may delegate to officers or managers of the Company, or
committees thereof, the authority, subject to such terms as the Administrator
will determine, to perform such functions, including administrative functions,
as the Administrator may determine. The Administrator may appoint agents to
assist it in administering the Plan.

(c) Limitation of Liability. The Administrator will be entitled to, in good
faith, rely or act upon any report or other information furnished to him or her
by any officer or employee of the Company, the Company’s legal counsel,
independent auditors, consultants or any other agents assisting in the
administration of the Plan. The Administrator and any officer or employee of the
Company acting at the direction or on behalf of the Administrator will not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan and will, to the fullest extent permitted by law, be
indemnified and held harmless by the Company with respect to any such action or
determination.

4. Eligibility. The employees of the Company listed on Exhibit A attached
hereto, as the same may be updated from time to time by the Board, are eligible
(“Eligible Individuals”) to receive the benefits described in this Plan;
provided, that any individual who is entitled to severance or change in control
benefits pursuant to a separate written agreement between the Company (or one of
its affiliates) and the individual shall not be an Eligible Individual.

5. Plan Benefits.

(a) Termination Due to Death or Disability. In the event an Eligible
Individual’s employment terminates by reason of his death or Disability, the
Eligible Individual (or his estate) will be entitled to receive:

(i) the Accrued Payments;

(ii) a Pro-Rata Bonus for the calendar year of termination, payable as soon as
administratively feasible following preparation of the Company’s unaudited
financial statements for the applicable calendar year, but in no event later
than March 15 of the calendar year following the calendar year to which such
Performance Bonus relates; and

 

4



--------------------------------------------------------------------------------

(iii) provided the Eligible Individual satisfies the Severance Conditions,
(A) an amount equivalent to twelve (12) months of the Eligible Individual’s Base
Salary, payable in a lump sum within 60 days of the Date of Termination; and
(B) payment or reimbursement on a monthly basis of the premiums required to
continue the Eligible Individual’s group health care coverage for a period of 18
months following the Eligible Individual’s Date of Termination, under the
applicable provisions of COBRA, provided that the Eligible Individual or his
dependents, as applicable, elect to continue and remain eligible for these
benefits under COBRA.

(b) Termination Without Cause or For Good Reason. In the event an Eligible
Individual’s employment is terminated by the Company without Cause or by the
Eligible Individual for Good Reason, the Eligible Individual will be entitled to
receive:

(i) the Accrued Payments;

(ii) a Pro-Rata Bonus for the calendar year of termination, payable as soon as
administratively feasible following preparation of the Company’s unaudited
financial statements for the applicable calendar year, but in no event later
than March 15 of the calendar year following the calendar year to which such
Performance Bonus relates; and

(iii) provided the Eligible Individual satisfies the Severance Conditions,
(A) an amount equivalent to twelve (12) months of the Eligible Individual’s Base
Salary, payable in twelve (12) equal monthly installments commencing in payment
on the first day of the third month following the Date of Termination; plus
(B) a lump sum payment equal to the amount of the Eligible Individual’s target
Performance Bonus that such Eligible Individual would have been entitled to
receive for the calendar year of termination, calculated based on the Eligible
Individual’s Base Salary, payable no later than 60 days after the Date of
Termination; plus (C) payment or reimbursement on a monthly basis of the
premiums required to continue the Eligible Individual’s group health care
coverage for a period of 18 months following the Eligible Individual’s Date of
Termination, under the applicable provisions of COBRA, provided that the
Eligible Individual or his dependents, as applicable, elect to continue and
remain eligible for these benefits under COBRA; plus (D) immediate vesting of
all unvested equity awards under the Company’s 2010 Long Term Incentive Plan or
other plans of the Company as of the Date of Termination, regardless of any
other established vesting schedule, such that all remaining unvested equity
awards shall be fully vested on the Date of Termination (except to the extent
the terms of any such equity awards explicitly provide that accelerated vesting
upon a without Cause or Good Reason termination is not intended).

Notwithstanding the foregoing, to the extent the amount payable pursuant to
Section 5(b)(iii)(A) above is greater than two times the lesser of the Eligible
Individual’s annualized compensation based upon the annual rate of pay for
services provided to the Company for the calendar year preceding the calendar
year of the Eligible Individual’s Date of Termination (adjusted for any increase
during that year that was expected to continue indefinitely if the Eligible
Individual had not separated from service) or the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which the Eligible

 

5



--------------------------------------------------------------------------------

Individual’s Date of Termination occurs (the “Section 409A Exempt Amount”), the
excess of the amount payable pursuant to Section 5(b)(iii)(A) above over the
Section 409A Exempt Amount will be paid in a single lump sum no later than 60
days after the Date of Termination.

(c) Change in Control.

(i) Upon the occurrence of a Change in Control, all unvested equity awards under
the Company’s 2010 Long Term Incentive Plan or other plans of the Company held
by an Eligible Individual as of such date shall become immediately vested,
regardless of any other established vesting schedule, such that all remaining
unvested equity awards shall be fully vested on the date of such Change in
Control (except to the extent the terms of any such equity awards explicitly
provide that accelerated vesting upon a Change in Control is not intended).

(ii) In the event an Eligible Individual is terminated by the Company for any
reason other than for Cause or an Eligible Individual terminates employment for
Good Reason, in each case within two years following a Change in Control, then
the Company shall, in addition to providing the Eligible Individual with the
Accrued Payments:

(A) pay the Eligible Individual, within 60 days following the Date of
Termination, a lump sum payment equal to two (2) times the sum of (1) an amount
equivalent to twelve (12) months of Base Salary, plus (2) the Eligible
Individual’s target Performance Bonus for the calendar year in which the Change
in Control occurs, calculated based on the Eligible Individual’s Base Salary;
plus

(B) pay or reimburse on a monthly basis the premiums required to continue the
Eligible Individual’s group health care coverage for a period of 18 months
following the Eligible Individual’s Date of Termination, under COBRA, provided
that the Eligible Individual elects to continue and remains eligible for these
benefits under COBRA.

In the event the Eligible Individual is terminated simultaneously with the
occurrence of a Change in Control or within two years thereof, the Eligible
Individual shall be entitled to receive the greater of the payments or benefits
provided under Section 5(b) of this Plan and this Section 5(c), which receipt
shall be conditioned upon the Eligible Individual’s satisfaction of the
Severance Conditions.

6. Certain Excise Taxes. Notwithstanding anything to the contrary in this Plan,
if an Eligible Individual is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Plan, together with any other payments and benefits which such Eligible
Individual has the right to receive from the Company or any of its affiliates,
would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), then the payments and benefits provided for in this Plan shall be either
(a) reduced (but not below zero) so that the present value of such total amounts
and benefits received by such Eligible Individual from the Company and its
affiliates will be one dollar ($1.00) less than three times such Eligible
Individual’s “base amount” (as defined in Section 280G(b)(3) of the Code)

 

6



--------------------------------------------------------------------------------

and so that no portion of such amounts and benefits received by such Eligible
Individual shall be subject to the excise tax imposed by Section 4999 of the
Code or (b) paid in full, whichever produces the better net after-tax position
to such Eligible Individual (taking into account any applicable excise tax under
Section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its affiliates) used in determining
if a “parachute payment” exists, exceeds one dollar ($1.00) less than three
times such Eligible Individual’s base amount, then such Eligible Individual
shall be required to immediately repay such excess to the Company upon
notification that an overpayment has been made. Nothing in this Section 6 shall
require the Company to be responsible for, or have any liability or obligation
with respect to, such Eligible Individuals’ excise tax liabilities under
Section 4999 of the Code.

7. Eligible Individual Covenants. As a condition to participation in this Plan
and the receipt of payments or benefits hereunder, each Eligible Individual
agrees to the following covenants and restrictions.

(a) No Unauthorized Use or Disclosure. All information, trade secrets, designs,
ideas, concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by an
Eligible Individual, individually or in conjunction with others, during the term
of his employment (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) that relate to the Company’s or any of its
wholly-owned subsidiaries’ business, products or services and all writings or
materials of any type embodying any such matters (collectively, “Confidential
Information”) shall be disclosed to the Company, and are and shall be the sole
and exclusive property of the Company. Confidential Information does not,
however, include any information that is available to the public other than as a
result of any unauthorized act of the Eligible Individual. Each Eligible
Individual shall agree to preserve and protect the confidentiality of all
Confidential Information and work product of the Company and its wholly-owned
subsidiaries, and will not, at any time during or after the termination of the
Eligible Individual’s employment with the Company, make any unauthorized
disclosure of, and shall not remove from the Company premises, and will use
reasonable efforts to prevent the removal from the Company premises of,
Confidential Information or work product of the Company or its wholly-owned
subsidiaries, or make any use thereof, in each case, except in the carrying out
of the Eligible Individual’s responsibilities hereunder. An Eligible Individual
shall have no obligation hereunder to keep confidential any Confidential
Information if and to the extent disclosure thereof is specifically required by
law; provided, however, that in the event disclosure is required by applicable
law and the Eligible Individual is making such disclosure, the Eligible
Individual shall provide the Company with prompt notice of such requirement, and
shall use commercially reasonable efforts to give such notice prior to making
any disclosure so that the Company may seek an appropriate protective order.

 

7



--------------------------------------------------------------------------------

(b) Protective Covenants and Restrictions. Acknowledging delivery of
Confidential Information and that such Confidential Information is vital to an
Eligible Individual’s performance of services to the Company and acknowledging
that the Company is delivering and will deliver the Confidential Information
partly in reliance on the protective covenants and restrictions set forth
herein, each Eligible Individual shall agree that the following protective
covenants are reasonable and necessary for the protection of the Company’s
legitimate business interests, do not create any undue hardship on the Eligible
Individual, and are not contrary to the public interest:

(i) Non-compete. Each Eligible Individual shall expressly covenant and agree
that, during the Eligible Individual’s employment with the Company and the 12
month period following the Eligible Individual’s Date of Termination (the
“Prohibited Period”), he will not engage in any service or activity on behalf of
any business, individual, partnership, firm, corporation or other entity engaged
in oil and gas exploration and production (a “Competing Business”) that involves
the planning, management, supervision, or providing of services that are
substantially similar to those services the Eligible Individual provided to the
Company within the last 12 months of the Eligible Individual’s employment with
the Company (“Prohibited Activity”) in any area within a six (6) mile radius of
the boundary of any existing leasehold or other property of the Company or its
affiliates, either during the period the Eligible Individual is employed by the
Company or as of the Eligible Individual’s Date of Termination (the “Restricted
Area”). Notwithstanding the foregoing, in the event an Eligible Individual
resigns his employment or is terminated, for any reason, on or after a Change in
Control, the Eligible Individual shall have no obligations to comply with this
Section 7(b)(i).

(ii) Non-solicitation. Each Eligible Individual shall further expressly covenant
and agree that during the Prohibited Period, he will not (A) solicit any
individual who, on the Date of Termination, is an employee of the Company, to
leave such employment, provided that the Eligible Individual will not be deemed
to have violated this provision if employees of the Company directly contact the
Eligible Individual regarding employment or respond to general advertisements
for employment, or (B) solicit any client or customer of the Company, with whom
the Eligible Individual has had direct contact with, or about whom the Eligible
Individual has Confidential Information, to terminate or modify its relationship
with the Company that exists on the Date of Termination. Notwithstanding the
foregoing, in the event an Eligible Individual resigns his employment or is
terminated, for any reason, on or after a Change in Control, the Eligible
Individual shall have no obligations to comply with this Section 7(b)(ii).

(c) Permitted Ownership. Notwithstanding any of the foregoing, an Eligible
Individual shall not be prohibited from owning 2.5% or less of the outstanding
equity securities of any entity whose equity securities are listed on a national
securities exchange or publicly traded in any over-the-counter market, provided
that neither the Eligible Individual nor any of his affiliates, together or
alone, has the power, directly or indirectly, to control or direct or is
involved in the management or affairs of any such corporation that is a
Competing Business.

 

8



--------------------------------------------------------------------------------

(d) Reasonableness. Each Eligible Individual agrees with the Company and
acknowledges that the limitations as to time, geographical area and scope of
activity to be restrained as set forth in this Section 7 are the result of
arm’s-length bargaining, are fair and reasonable, and do not impose any greater
restraint than is necessary to protect the legitimate business interests of the
Company in light of (i) the nature and geographic scope of the Company’s
operations; (ii) the Eligible Individual’s level of control over and contact
with the Company’s business in the Restricted Area; (iii) the fact that the
Company’s business is conducted throughout the Restricted Area; and (iv) the
consideration that the Eligible Individual is receiving in connection with the
performance of his duties.

(e) Relief and Enforcement. Each Eligible Individual shall represent to the
Company that he has read and understands, and agrees to be bound by, the terms
of this Section 7. It is the desire and intent of the Company and each Eligible
Individual that the provisions of this Section 7 be enforced to the fullest
extent permitted under applicable law, whether now or hereafter in effect.
However, to the extent that any part of this Section 7 may be found invalid,
illegal or unenforceable for any reason, it is intended that such part shall be
enforceable to the extent that a court of competent jurisdiction shall determine
that such part, if more limited in scope, would have been enforceable, and such
part shall be deemed to have been so written and the remaining parts shall as
written be effective and enforceable in all events. Each Eligible Individual and
the Company shall further agree and acknowledge that, in the event of a breach
or threatened breach of any of the provisions of this Section 7, the Company
shall be entitled to immediate injunctive relief, as any such breach would cause
the Company irreparable injury for which it would have no adequate remedy at
law. Nothing herein shall be construed so as to prohibit the Company from
pursuing any other remedies available to it hereunder, at law or in equity, for
any such breach or threatened breach. For purposes of this Section 7, references
to the Company shall include any affiliate of the Company, which, for these
purposes, means an individual or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with as specified individual or entity.

8. Claims for Benefits.

(a) Initial Claim. In the event that an Eligible Individual or his estate claims
(a “claimant”) to be eligible for a payment under the Plan, or claims any other
rights under the Plan, such claimant must complete and submit such claim forms
and supporting documentation as will be required by the Administrator, in its
sole and absolute discretion. In connection with the determination of a claim,
or in connection with review of a denied claim, the claimant may examine the
Plan and any other pertinent documents generally available to Eligible
Individuals that are specifically related to the claim. A written notice of the
disposition of any such claim will be furnished to the claimant within ninety
(90) days after the claim is filed with the Administrator. Such notice will
refer, if appropriate, to pertinent provisions of the Plan, will set forth in
writing the reasons for denial of the claim, if a claim is denied (including
references to any pertinent provisions of the Plan), and, where appropriate,
will describe any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary. If the claim is denied, in whole or in part, the claimant will also
be notified of the Plan’s claim review procedure and the time limits applicable
to such procedure.

 

9



--------------------------------------------------------------------------------

(b) Request for Review. Within ninety (90) days after receiving written notice
of the Administrator’s disposition of the claim, the claimant may file with the
Administrator a written request for review of his claim. In connection with the
request for review, the claimant will be entitled to be represented by counsel
and will be given, upon request and free of charge, reasonable access to all
pertinent documents for the preparation of his claim. If the claimant does not
file a written request for review within ninety (90) days after receiving
written notice of the Administrator’s disposition of the claim, the claimant
will be deemed to have accepted the Administrator’s written disposition, unless
the claimant was physically or mentally incapacitated so as to be unable to
request review within the ninety (90) day period.

(c) Decision on Review. After receipt by the Administrator of a written
application for review of an initial claim determination, the Administrator will
review the claim taking into account all comments, documents, records and other
information submitted by the claimant regarding the claim without regard to
whether such information was considered in the initial benefit determination.
The Administrator will notify the claimant of its decision by delivery via
certified or registered mail to the claimant’s last known address. A decision on
review of the claim will be made by the Administrator within forty-five
(45) days of receipt of the written request for review. If special circumstances
require an extension of the forty-five (45) day period, the Administrator will
so notify the claimant and a decision will be rendered within ninety (90) days
of receipt of the request for review. In any event, if a claim is not determined
by the Administrator within ninety (90) days of receipt of written submission
for review, it will be deemed to be denied. The decision of the Administrator
will be provided to the claimant as soon as possible but no later than five
(5) days after the benefit determination is made. The decision will be in
writing and will include the specific reasons for the decision presented in a
manner calculated to be understood by the claimant and will contain references
to all relevant Plan provisions on which the decision was based. Such decision
will also advise the claimant that he may receive upon request, and free of
charge, reasonable access to and copies of all documents, records and other
information relevant to his claim and will inform the claimant of his right to
file a civil action under section 502(a) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), in the case of an adverse decision
regarding his appeal. The decision of the Administrator will be final and
conclusive.

9. General Provisions.

(a) Taxes. The Company is authorized to withhold from any payments made
hereunder amounts of withholding and other taxes due or potentially payable in
connection therewith, and to take such other action as the Company may deem
advisable to enable the Company and Eligible Individuals to satisfy obligations
for the payment of withholding taxes and other tax obligations relating to any
payments made under this Plan.

(b) Offset. The Company may set off against, and each Eligible Individual
authorizes the Company to deduct from, any payments due to the Eligible
Individual, or to his estate, heirs, legal representatives, or successors, any
amounts which may be due and owing to the Company or an affiliate by the
Eligible Individual, whether arising under this Plan or otherwise; provided that
no such offset may be made with respect to amounts payable that are subject to
the requirements of Section 409A of the Code unless the offset would not result
in a violation of the requirements of Section 409A of the Code.

 

10



--------------------------------------------------------------------------------

(c) Term of the Plan; Amendment and Termination. Prior to a Change in Control,
the Plan may be amended or modified in any respect, and may be terminated, in
any such case, by resolution adopted by two-thirds (2/3) of the Board; provided,
however, that no such amendment, modification or termination that is adopted
within one (1) year prior to a Change in Control that would adversely affect the
benefits or protections hereunder of any individual who is an Eligible
Individual as of the date such amendment, modification or termination is adopted
shall be effective as it relates to such individual, except for any amendment or
modification to which such Eligible Individual consents in writing; provided,
further, however, that the Plan may not be amended, modified or terminated,
(i) at the request of a third party who has indicated an intention or taken
steps to effect a Change in Control and who effectuates a Change in Control, or
(ii) otherwise in connection with, or in anticipation of, a Change in Control
that actually occurs, any such attempted amendment, modification or termination
being null and void ab initio. Any action taken to amend, modify or terminate
the Plan which is taken subsequent to the execution of an agreement providing
for a transaction or transactions which, if consummated, would constitute a
Change in Control shall conclusively be presumed to have been taken in
connection with a Change in Control. For a period of two (2) years following the
occurrence of a Change in Control, the Plan may not be amended or modified in
any manner that would in any way adversely affect the benefits or protections
provided hereunder to any individual who is an Eligible Individual under the
Plan on the date the Change in Control occurs.

(d) Successors. The Plan shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, permitted
assigns, heirs and personal representatives and estates, as the case may be.
Neither the Plan nor any right or obligation hereunder of any party may be
assigned or delegated without the prior written consent of the other party
hereto; provided, however, that the Company may assign this Plan to any of its
affiliates and an Eligible Individual may direct payment of any benefits that
will accrue upon death. An Eligible Individual shall not have any right to
pledge, hypothecate, anticipate, or in any way create a lien upon any payments
or other benefits provided under the Plan; and no benefits payable under the
Plan shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution. The Plan shall not confer any rights or remedies
upon any person or legal entity other than the parties hereto and their
respective successors and permitted assigns.

(e) Unfunded Obligation. All benefits due an Eligible Individual under this Plan
are unfunded and unsecured and are payable out of the general funds of the
Company.

(f) Receipt and Release. Any payment to any Eligible Individual in accordance
with the provisions of the Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Company, its affiliates and the
Administrator under the Plan, and the Administrator may require such Eligible
Individual, as a condition precedent to such payment, to execute a receipt and
release to such effect. If any Eligible Individual is determined by the
Administrator to be incompetent, by reason of physical or mental disability, to
give a valid receipt and release, the Administrator may cause the payment or
payments becoming due to such person to be made to another person for his
benefit without responsibility on the part of the Administrator or the Company
to follow the application of such funds.

 

11



--------------------------------------------------------------------------------

(g) Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder will be construed as (i) giving an Eligible Individual the right
to continue in the employ or service of the Company or an affiliate;
(ii) interfering in any way with the right of the Company or any affiliate to
terminate an Eligible Individual’s employment or service at any time; or
(iii) giving an Eligible Individual any claim to be treated uniformly with other
employees.

(h) Nonexclusivity of the Plan. The adoption of the Plan by the Company will not
be construed as creating any limitations on the power of the Company to adopt
such other incentive arrangements as it may deem desirable. Except as otherwise
expressly provided herein, nothing contained in the Plan will be construed to
prevent the Company from taking any action which is deemed by the Company to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on the Plan or any payments made under the Plan. No employee,
beneficiary or other person will have any claim against the Company as a result
of any such action. Any action with respect to the Plan taken by the
Administrator, the Company, or any designee of the foregoing shall be conclusive
upon all Eligible Individuals and beneficiaries entitled to benefits under the
Plan.

(i) Severability. If any provision of the Plan is held to be illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining
provisions of the Plan, but such provision will be fully severable and the Plan
will be construed and enforced as if the illegal or invalid provision had never
been included herein.

(j) Application of Section 409A. The amounts payable pursuant to Section 5 of
this Plan are intended to comply with the short-term deferral exception and/or
separation pay exception to Section 409A of the Code. To the extent that an
Eligible Individual is a “specified employee” within the meaning of the Treasury
Regulations issued pursuant to Section 409A of the Code (the “Section 409A
Regulations”) as of the Eligible Individual’s Date of Termination, no amount
that constitutes a deferral of compensation which is payable on account of the
Eligible Individual’s separation from service shall be paid to the Eligible
Individual before the date (the “Delayed Payment Date”) which is first day of
the seventh month after the Eligible Individual’s Date of Termination or, if
earlier, the date of the Eligible Individual’s death following such Date of
Termination. All such amounts that would, but for this Section 9(j), become
payable prior to the Delayed Payment Date will be accumulated and paid on the
Delayed Payment Date. No interest will be paid by the Company with respect to
any such delayed payments. For purposes of Section 409A of the Code, each
payment or amount due under this Plan shall be considered a separate payment,
and an Eligible Individual’s entitlement to a series of payments under this Plan
is to be treated as an entitlement to a series of separate payments.

(k) Governing Law. All questions arising with respect to the provisions of the
Plan and payments due hereunder will be determined by application of the laws of
the State of Texas, without giving effect to any conflict of law provisions
thereof, except to the extent Texas law is preempted by federal law.

(l) Word Usage. Words used in the masculine shall apply to the feminine, where
applicable, and wherever the context of the Plan dictates, the plural shall be
read as the singular and the singular as the plural.

 

12



--------------------------------------------------------------------------------

(m) Status/Named Fiduciary. The Plan is intended to qualify for the exemptions
under Title I of ERISA provided for plans that are unfunded and maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees. The Administrator shall be the
named fiduciary for purposes of the Plan.

(n) ERISA Rights. As a participant in the Plan, Eligible Individuals are
entitled to certain rights and protections under ERISA, which provides that all
Plan participants shall be entitled to:

(i) Examine without charge, at the Administrator’s office and at other specified
locations such as worksites, all Plan documents, and copies of all documents
filed by the Plan with the U.S. Department of Labor, such as detailed annual
reports.

(ii) Obtain copies of all Plan documents and other Plan information upon written
request to the Administrator. The Administrator may make a reasonable charge for
the copies.

(iii) To the extent applicable, receive a summary of the Plan’s annual financial
report. The Administrator is required by law to furnish each participant with a
copy of this summary annual report.

In addition to creating rights for Plan participants, ERISA imposes obligations
upon the people who are responsible for the operation of employee benefit plans.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of Eligible Individuals and
beneficiaries. No one, including the Company, may fire an Eligible Individual or
otherwise discriminate against the Eligible Individual in any way to prevent the
Eligible Individual from obtaining benefits or exercising his or her rights
under ERISA.

If a claim for a benefit under this Plan is denied in whole or in part, an
Eligible Individual has the right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

Under ERISA, there are steps an Eligible Individual can take to enforce the
above rights. For instance, if an Eligible Individual requests materials from
the Administrator and does not receive them within 30 days, the Eligible
Individual may file suit in a federal court. In such a case, the court may
require the Administrator to provide the materials and pay the Eligible
Individual up to $110 a day until the Eligible Individual receives the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If an Eligible Individual’s claim for benefits is
denied or ignored, in whole or in part, the Eligible Individual may file suit in
a state or federal court. If an Eligible Individual is discriminated against for
asserting his or her rights, the Eligible Individual may seek assistance from
the U.S. Department of Labor, or file suit in a federal court. The court will
decide who should pay court costs and legal fees. If the Eligible Individual is
successful, the court may order the person sued by the Eligible Individual to
pay the costs and fees. If the Eligible Individual loses, the court may order
the Eligible Individual to pay the costs and fees (for example, if it finds that
the Eligible Individual’s claim is frivolous).

 

13



--------------------------------------------------------------------------------

If an Eligible Individual has any questions about this Plan, the Eligible
Individual should contact the Administrator. If an Eligible Individual has any
questions about this statement or about his or her rights under ERISA, or if an
Eligible Individual needs assistance in obtaining documents from the
Administrator, he or she should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in the
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington D.C. 20210. An Eligible Individual may also
obtain certain publications about his or her rights and responsibilities under
ERISA by calling the publications hotline of the Employee Benefits Security
Administration.

(o) Additional Information.

 

Plan Name:

  

Amended and Restated Executive Change in

Control and Severance Benefit Plan

Fiscal Year of Plan:

   January 1 through December 31

Type of Plan:

   Top Hat Pension Plan

Plan No.:

   511

Plan Sponsor:

  

Oasis Petroleum Inc.

1001 Fannin Street, Suite 202

Houston, Texas 77002

   Phone: (713) 574-1770    Employer I.D. Number: [                    ]

Plan Administrator:

  

Oasis Petroleum Inc.

1001 Fannin Street, Suite 202

Houston, Texas 77002

   Phone: (713) 574-1770

Agent for Service

of Legal Process:

  

The Administrator. Process may be served

at the address specified above.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

OASIS PETROLEUM INC.   By:  

  /s/ Thomas B. Nusz

  Name:   Thomas B. Nusz   Title:  
Chairman, President and Chief Executive Officer   Date:   March 1, 2012

 

15



--------------------------------------------------------------------------------

EXHIBIT A

ELIGIBLE INDIVIDUALS

Robin Edward Hesketh

Roy William Mace

Robert Lowell Stovall

Robert James Candito

Kent O. Beers

Harold Brett Newton

Dean Allan Gilbert

Steven Carroll Ellsberry

Walter S. Smithwick

Thomas F. Hawkins

Nickolas J. Lorentzatos

Greg Hills

 

Exhibit A